Citation Nr: 0218548	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  99-19 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
rheumatoid arthritis.

3.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
osteoporosis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from March 1977 to 
March 1980 and from March 1982 to March 1986.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in part of which 
the regional office (RO) determined that the veteran had 
not submitted new and material evidence to reopen his 
claims of entitlement to service connection for 
appendectomy scar, anxiety/tension state, hypertension, 
costochondral chest wall pain, possible periodic 
bronchitis, rheumatoid arthritis, and osteoarthritis.

In a written statement received by the RO in August 2001, 
the veteran specifically withdrew his appeal concerning 
his claims for service connection for appendectomy scar, 
anxiety/tension, costochondral chest wall pain, and 
periodic bronchitis, and specifically asked to continue 
his appeal concerning rheumatoid arthritis.  He did not 
mention the claims for service connection for hypertension 
or osteoporosis.  Because the veteran has not withdrawn 
the appeal as to these issues in writing, the issues 
listed on the first page of this decision remain before 
the Board.  See 38 C.F.R. § 20.204 (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision concerning the veteran's claims now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  In a March 1997 rating decision the RO denied 
entitlement to service connection for hypertension, 
rheumatoid arthritis, and osteoporosis.  The veteran did 
not appeal that decision. 

4.  The evidence submitted since the March 1997 rating 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the 
veteran's claim and the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been 
satisfied.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

2.  The March 1997 RO decision denying service connection 
for hypertension, rheumatoid arthritis, and osteoporosis 
is final.  38 U.S.C.A. § 7105 (West 1991).

3.  New and material evidence has not been received since 
the RO's March 1997 rating decision and the claim for 
service connection for hypertension, rheumatoid arthritis, 
and osteoporosis is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disability from 
hypertension, rheumatoid arthritis, and osteoporosis that 
he incurred during his active military service.  Implied 
in his contention is the assertion that he has submitted 
new and material evidence to reopen his claim.

Initially, the Board will address the applicability of the 
Veteran's Claims Assistance Act of 2000, and compliance 
therewith by the Department of Veterans Affairs (VA).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board notes that the provisions of 38 C.F.R. § 
3.156(a) regarding new and material claims were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and 
are, thus, not relevant in the instant case.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  The regulations that 
do apply to this appeal add nothing of substance to the 
new legislation and the Board's consideration of the 
regulations does not prejudice the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C. 
§§ 5102 and 5103.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C. § 5103A.  Third, under certain 
circumstances, the veteran must be notified of VA's 
inability to obtain certain records, including the 
identity of such records, and the efforts made by VA to 
obtain them.  

The appellant was examined by VA in connection with his 
previous claim.  The RO has also requested and obtained VA 
records and has obtained the veteran's available service 
medical records.  In a letter dated in August 2001, the 
veteran was advised of the type of evidence needed to 
substantiate his claim and of the need for new and 
material evidence to reopen his claim.  He was advised of 
the information needed from him to allow VA to assist him 
in obtaining such evidence, and steps he could take to 
help develop his claim.  The letter outlined VA's duties 
to assist the veteran in obtain relevant records and to 
otherwise assist in the development of the veteran's 
claim.  The veteran was specifically advised that he could 
obtain private medical records and submit them to VA, or 
identify such records and request VA to obtain them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board is satisfied that VA has complied with its expanded 
duties to notify and assist the veteran under VCAA.  The 
meaning of new and material evidence was explained in the 
July 1999 statement of the case.  The July 2002 
supplemental statement of the case provided to the veteran 
a verbatim quotation of the applicable statutory changes 
enacted by the VCAA.

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  Also, 
38 U.S.C.A. §§ 1101, 1110, 1112, and 1137 provide that 
where a veteran has served 90 days or more during a period 
of war or after December 31, 1946, and develops arthritis 
or hypertension to a degree of disability of 10 percent or 
more within one year of separation from such service, such 
disease shall be presumed to have been incurred in 
service. In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2002).  
Regulations also provide that service connection may be 
established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Generally, to support a claim for service connection, 
there must be evidence of the following three elements: 
(1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; 
and (3) evidence which indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

The United States Court Appeals for Veterans Claims 
(Court) has held that in order to obtain VA benefits the 
law requires the evidence to show a diagnosis of a current 
disability or the current disabling residuals from a 
disease or injury.  Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  The disability must also be shown to be related 
to an in-service occurrence or there must be evidence of a 
nexus or connection between the current disability and the 
in-service precipitating disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir 1997).

A March 1997 rating decision, of which the veteran was 
notified in March 1997, denied service connection for 
hypertension, rheumatoid arthritis, and osteoporosis.  The 
veteran did not appeal that decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302(a) (2002).

The question presently before the Board is limited to 
whether the veteran has submitted new and material 
evidence to reopen his previously denied claim.  To reopen 
a finally denied claim, a veteran must submit new and 
material evidence.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156 (2002).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

At the time of the RO's March 1997 denial of the veteran's 
claims for service connection for hypertension, rheumatoid 
arthritis, and osteoporosis, the evidence in the record 
consisted of copies of some post-service medical records 
and reports of VA examinations conducted in December 1996 
and January 1997.

A.  Hypertension

At the time of the RO's March 1997 decision, the evidence 
in the record did not show that the veteran incurred 
hypertension in service or developed hypertension to a 
compensable degree within his first post-service year.  
The earliest dated medical record contained in the claims 
folder was made many years after the veteran's separation 
from service.  Such records do not show that the veteran's 
blood pressure was chronically elevated.

When a private physician saw the veteran with complaints 
of chest pain in August 1994, he gave a history of 
elevated blood pressure noted four months earlier.  At the 
time of the examination, his blood pressure was 140/100.  
The physician noted an impression of elevated blood 
pressure reading.  Earlier dated treatment records 
considered at the time of the March 1997 rating decision 
did not show elevated blood pressure readings or treatment 
for or diagnoses of hypertension.

At his VA general medical examination in December 1996, 
the veteran's blood pressure was 130/90.  The examiner 
reported a diagnosis of history of hypertension, though 
mild, on therapy.

The basis for the RO's March 1997 denial of service 
connection for hypertension was based on the lack of 
evidence of chronic hypertension in service and lack of 
evidence of compensable disability from hypertension 
within the first post-service year.

The evidence received by the RO since the September 1991 
rating decision includes service medical records and VA 
outpatient treatment records.

Service medical records do not show complaints or 
diagnoses of, or treatment for hypertension.

The VA outpatient treatment records received since the 
RO's March 1997 decision show that the veteran has been 
under medical treatment for hypertension.  However, they 
do not show that the vascular disorder was incurred during 
his active service or became manifest to a compensable 
degree within his first post-service year.

The service medical records and VA outpatient treatment 
records received after the RO's March 1997 rating decision 
are new in the sense that that had not been previously 
considered by agency decisionmakers.  However, such 
records are cumulative of evidence already of record which 
indicated that the veteran developed hypertension after 
his separation from service.  Further the evidence is not 
material, as it is not probative of the question of 
whether the veteran incurred hypertension in service or 
developed compensable disability from hypertension within 
his first post-service year.

For the foregoing reasons, the Board concludes that the 
claim for service connection for hypertension is not 
reopened.

B.  Rheumatoid Arthritis

The earliest dated post-service medical record contained 
in the claims folder is dated in May 1987.  At the time, 
the veteran had complaints of pain and tenderness in both 
feet, and stiffness in other joints.  An examiner reported 
an assessment of rule out degenerative joint disease and 
rheumatoid arthritis.  When the veteran was next seen in 
June 1987, the examiner noted that the veteran had 
reported a history of joint pain for which he had 
consulted a private physician two and one half months 
earlier.  The veteran had developed pain in toes and the 
fingers of both hands.  His symptoms did not resolve after 
treatment with steroids and later involved his wrists and 
right shoulder.  Laboratory results were negative for 
rheumatoid arthritis.  Uric acid was slightly increased 
but the remaining blood chemistry was within normal 
limits.  On clinical examination, the right index and 
middle fingers had swelling and tenderness in the proximal 
interphalangeal joints.  Some of the metacarpal joints 
were tender.  There were no subcutaneous nodules.  The 
examiner noted a impression of questionable seronegative 
rheumatoid arthritis.  When seen by a rheumatologist in 
late June 1987, the examiner noted complaints of foot, 
ankle, knee, shoulder and wrist pain.  All ranges of 
motion were normal.  The examiner noted an impression of 
distal symmetric small joint polyarthritis.  When seen 
during follow-up treatment in July, the veteran had 
complaints of morning stiffness, pain in some of his left 
toes, and some of his finger joints.  

Subsequently dated medical records, dated as late as March 
1991, contain diagnoses of rheumatoid arthritis, but do 
not indicate that the onset of the disease was during the 
veteran's service or that the veteran had compensable 
disability from arthritis during his first post-service 
year.

Pursuant to the veteran's previous claim, he underwent a 
VA general medical examination in December 1996.  The 
examiner reported the veteran's history, as given by the 
veteran, including burning, swelling uncomfortable feet 
since 1984 or 1985.  He reported that in early 1986 he 
could not walk or bear weight on his feet and ankles.  He 
told the examiner that when he was hospitalized for a lung 
disorder in 1984, he had recurrent foot burning, redness, 
ankle pain and stiffness, stiff, painful fingers and low 
back pain.  He also reported a history of restricted 
movement in his right wrist and forearm, shoulder 
stiffness.  His current complaints were of pain in 
multiple joints, with mild swelling of the hands, wrists, 
and feet, low back discomfort and tender hips.  X-rays of 
the right hand showed findings possibly related to 
connective tissue disease such as rheumatoid arthritis.  
X-rays of the right wrist showed degenerative changes in 
the radiocarpal joint with sclerosis along the distal 
aspect of the radius.  The reported diagnosis was probable 
rheumatoid arthritis.  When the veteran was examined in 
January 1997, the examiner reported that a rheumatoid 
arthritis test was normal.  The pertinent diagnosis was 
possible seronegative rheumatoid arthritis, symptomatic.

The basis for the RO's March 1997 denial of service 
connection for rheumatoid arthritis was the lack of 
evidence that the disease was incurred during the 
veteran's active military service and the lack of evidence 
to presume in-service incurrence, that is, evidence that 
the veteran had compensable disability from rheumatoid 
arthritis during his first post-service year.

The evidence received by the RO since the September 1991 
rating decision includes service medical records and VA 
outpatient treatment records.

Service medical records generated during the veteran's 
last period of active duty service do not show complaints 
of pain or diagnoses or treatment for rheumatoid 
arthritis.

A VA outpatient treatment record dated in May 2000 
indicates that the veteran was treated for rheumatoid 
arthritis and was doing well on his present medication.  
Subsequently dated outpatient treatment records contain 
diagnoses of gout and rheumatoid arthritis.  A record 
dated in April 2001 indicates that the veteran continued 
to have symptoms of joint pain with migratory arthralgia 
which was diagnosed as rheumatoid arthritis and gout.  The 
recently dated VA outpatient treatment records do not show 
that the veteran incurred rheumatoid arthritis during his 
active military service.  Such records do not show that 
the veteran had compensable disability from rheumatoid 
arthritis during his first post-service year.

To summarize, the medical evidence received since the 
March 1997 rating action, although confirming that the 
veteran may have current disability from rheumatoid 
arthritis, is not probative of the issue of whether he 
incurred rheumatoid arthritis during his service, or 
whether he had compensable disability from rheumatoid 
arthritis within his first post-service year.  Therefore, 
the Board concludes that new and material evidence has not 
been submitted to reopen the claim of entitlement to 
service connection for rheumatoid arthritis.  

C.  Osteoporosis

The evidence in the claims file at the time of the March 
1997 rating decision relating to his claim for 
osteoporosis is the January 1997 report of a VA 
examination, which contains a diagnosis of moderate 
osteoporosis.  (Osteoporosis is defined as a reduction in 
the amount of bone mass. DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 86 (28th ed. 1994)).  However, the report and 
associated laboratory and radiology reports contain no 
indication of the basis upon which the diagnosis was 
reported.  At the time of the RO's March 1997 rating 
decision, no other evidence in the claims file contained 
any reference to osteoporosis.

As with the other claims considered in this decision, the 
Board finds that the evidence submitted since the RO's 
March 1997 decision is not new and material.  None of such 
evidence is probative of whether the veteran has current 
disability from osteoporosis that was incurred during his 
active military service.  Therefore, the Board concludes 
that the claim of entitlement to service connection for 
osteoporosis is not reopened.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
hypertension, rheumatoid arthritis, and osteoporosis is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

